Gose, J.
(dissenting)-—A minor son of the respondents fell from a raft and was drowned while engaged in collecting shingle bolts for them. He was working about eighty rods from the mill at the time he. was drowned. Section 3 of the industrial insurance act provides:
“Workman means every person in this state, who after September 30, 1911, is engaged in the employment of an employer carrying on or conducting any of the industries scheduled or classified in section 4, whether by way of manual labor or otherwise, and whether upon the premises or at the plant or, he being in the course of his employment, away from the plant of his employer.” 3 Rem. & Bal. Code, § 6604-3.
The purpose of the law is to guarantee protection to those working in the industries covered by the act. I think the words “engaged in the employment of an employer,” mean those in the service of an employer carrying on or conducting any of the industries embraced in the act. I cannot agree with the majority opinion that the term implies that there-shall be an actual contract relation between the parties. That construction is not in accord with the humane purpose-of the law, and to my mind is an unsound interpretation of' the statute. Nor is it important that the boy had not actually commenced work as a packer. He was engaged in the-service of an employer who was conducting an industry em*435braced within the act. In other words, he was working for him “away from the plant.” Whether he did or did not receive a salary is, to my mind, beside the question.
Nor am I able to comprehend how he was “hired out to labor in any factory, mill, workshop, or store.” He was not working there at the time he met his death, but eighty rods distant, upon a raft in a stream, gathering shingle bolts which had been stranded, for the purpose of causing them to float to the mill. The fact that he was intending to work as a packer in the mill at some subsequent time, however soon, does not bring him within the prohibition of the statute. Considering the humane purpose of the law, it seems to me that he was a workman within its meaning, and that he was not working in a factory, mill, or workshop. I therefore dissent.
Parker and Ellis, JJ., concur with Gose, J.